Citation Nr: 0707421	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-31 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to basic eligibility for Department of Veterans' 
Affairs pension benefits.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel










INTRODUCTION

The veteran served on active military duty from January 1955 
to March 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The veteran had active duty from January 12, 1955 to March 
24, 1955 and was not discharge or released as a result of a 
service-connected disability.


CONCLUSION OF LAW

The criteria for basic eligibility for VA pension benefits 
have not been met.  38 U.S.C.A. §§ 101(2), 1521 (West 2002); 
38 C.F.R. § 3.3(a)(3) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans' Claims Assistance Act 
(VCAA), those provisions are not applicable here because 
resolution of the claim is based on statutory interpretation 
rather than a consideration of factual evidence.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on appeal limited to matter of law); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that 
the VCAA is not applicable where the law is dispositive of an 
appeal); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2006).  Pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
which are not the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521.  Basic entitlement to pension exists if a 
veteran served in the active military, naval, or air service 
for 90 days or more during a period of war; or served in the 
active military, naval, or air service during a period of war 
and was discharged or released from such service for a 
service-connected disability; or served in the active 
military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The veteran's DD-214 indicates that he served on active duty 
from January 12, 1955 to March 24, 1955.  There is no other 
period of service shown and the veteran does not dispute 
these service dates.  The claims file indicates that there 
are no service-connected disabilities.  Accordingly, 
entitlement to basic eligibility for pension benefits is 
denied because the veteran's active service was less than 90 
days and he has no service-connected disabilities.  See 38 
U.S.C.A. § 7104(c) (West 2002) (holding that the Board is 
prohibited from granting benefits that are not authorized by 
law, regulation, precedent decision of VA General Counsel, or 
instruction from the Secretary of VA).


ORDER

Entitlement to basic eligibility for Department of Veterans' 
Affairs pension benefits is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


